Citation Nr: 1528355	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for grade II tendinopathy within the flexor carpi ulnaris, disruption of the radial collateral ligament, and intrasubstance injury of the scapholunate ligament (major right wrist disability).

2. Entitlement to a disability rating in excess of 10 percent for chronic rhinitis.

3. Entitlement to a disability rating in excess of 40 percent for residuals of surgery, herniated nucleus pulposus.

4. Entitlement to a disability rating in excess of 30 percent for impingement, right shoulder.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968 and from July 1975 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009, January 2010, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing held at the RO.  In April 2015, the Veteran was informed that the VLJ who conducted the April 2012 hearing was no longer with the Board.  Since the regulations provide that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the April 2015 letter asked the Veteran if he wished to have another hearing before the Board.  38 C.F.R. § 20.707 (2014).  In correspondence received in May 2015, the Veteran responded that he did not wish to appear at another Board hearing, and as such, the Board will proceed with adjudication of the Veteran's claims.

The issues of entitlement to a disability rating in excess of 40 percent for residuals of surgery, herniated nucleus pulposus; entitlement to a disability rating in excess of 30 percent for impingement, right shoulder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's major right wrist disability resulted in moderate disability, with normal strength and no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

2. Throughout the pendency of the appeal, the Veteran's chronic rhinitis did not result in nasal polyps.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for grade II tendinopathy within the flexor carpi ulnaris, disruption of the radial collateral ligament, and intrasubstance injury of the scapholunate ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5308 (2014).

2. The criteria for a disability rating in excess of 10 percent for chronic rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in April 2009 and November 2009 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's VA treatment records and examination reports, identified private treatment records, and lay evidence.  

The Veteran underwent VA examination in April 2009 and December 2009 in connection with his claims.  Pursuant to the Board's December 2012 Remand, he also underwent VA examination in January 2013.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disabilities on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements, performed physical examinations, and provided sufficient information to rate the Veteran's service-connected major right wrist disability and chronic rhinitis.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds the RO substantially complied with the December 2012 Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major Right Wrist Disability

Preliminarily, the Board notes that the Veteran is right-handed, as was most recently confirmed by his January 2013 VA examination.  As this is his major (or dominant) arm, his service-connected right wrist disability ability will be rated as such. See 38 C.F.R. § 4.69.

The Veteran's major right wrist disability is rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A "slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and if present, exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of "severe" muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle and (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d).  

The Veteran's major right wrist disability is currently rated as 10 percent disabling under Diagnostic Code 5308 for a disability of Muscle Group VIII.  38 C.F.R. 
§ 4.73.  Specifically, the muscles in Group VIII affect extension of the wrist, fingers, and thumb, as well as abduction of the thumb, and involve the muscles arising mainly from the external condyle of the humerus, which include the extensors of the carpus, fingers, and thumb and the supinator.  Under Diagnostic Code 5308, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

Upon review, the Board finds the Veteran's right major wrist disability resulted in moderate disability throughout the pendency of the appeal.  The record shows consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, to include weakness and pain.  However, the evidence does not demonstrate entrance and exit scars indicating the track of a missile through one or more muscle groups.  In this respect, neither VA examiner noted any scars in connection with the Veteran's major right wrist disability.  Additionally, the record does not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the left wrist, and tests of strength and endurance did not demonstrate positive evidence of impairment.  On VA examination in December 2009, muscle strength was normal, and there was no diminution with repetitive testing.  A May 2010 private treatment record shows that physical examination was unremarkable with the exception of tenderness over the proximal pole of the scaphoid; otherwise, range of motion was normal, and circulation and sensibility were intact.  In January 2013, although there was localized tenderness and pain on palpation, muscle strength was normal with flexion and extension, and there were no additional limitations after repetitive-use testing.  Although the Veteran stated that his decreased grip strength affected his ability to work, the Board finds it significant that the evidence does not indicate that his actual work productivity decreased during the appeal period.  As a result, the Board finds the Veteran's major right wrist disability was not manifested by a moderately severe muscle injury, and a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5308.  38 C.F.R. § 4.73.  

The Board has also considered whether the Veteran's major right wrist disability warrants a higher disability rating based on limitation of motion of the right wrist.  However, 10 percent is the highest possible disability rating assigned for limitation of motion, and as shown above, the evidence does not reflect ankylosis of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In addition, the Veteran does not assert that his service-connected disability affects his arm, elbow, or forearm, and the evidence does not indicate that the Veteran's fingers were limited in motion.  As such, the Board finds the disability rating assigned appropriately considers all of the Veteran's symptoms and avoids pyramiding, and an increased or separate disability rating under a different diagnostic code is not warranted.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5200-5230, 5301-5309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In his initial November 2009 claim, he asserted that he could not hold certain objects in his hand, and on VA examination in December 2009, the Veteran reported experiencing daily, constant pain that restricted his activities of daily living.  Specifically, he stated that his disability prevented him from gripping things tightly and extending his wrist and also caused him to drop things.  On examination in January 2013, he reported that his pain was worse and that he now drops things.  Here, however, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Specifically, the Board notes that the objective medical evidence does not reflect any loss of strength at any time during the appeal period.  Therefore, based on a review of all the evidence, the Board finds a disability rating in excess of 10 percent for major right wrist disability is not warranted.  38 C.F.R. § 4.73, Diagnostic Code 5308; Gilbert, 1 Vet. App. 49.
 

Chronic Rhinitis

The Veteran's service-connected chronic rhinitis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability rating is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, and a 30 disability percent rating is warranted when polyps are present.  38 C.F.R. § 4.97.  

A review of the evidence in this case does not reflect that the Veteran's chronic rhinitis resulted in nasal polyps at any time during the pendency of the appeal.  In April 2009, the VA examiner found the Veteran's turbinates were pink and swollen with no exudate bilaterally; his buccal mucosa was pink and moist; and his pharynx was cobblestoned with no exudate.  On VA examination in January 2013, the VA examiner found there was not greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  There was also no evidence of nasal polyps.  As a result, the Board finds the criteria for a disability rating in excess of 10 percent under Diagnostic Code 6522 for chronic rhinitis have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.97.

The Board has also considered whether the clinical evidence supports a higher disability rating under a different diagnostic code.  However, the January 2013 VA examiner did not find any rhinoscleroma, tissue loss, scarring, or deformity of the nose, or evidence of Wegener's granulomatosis or granulomatous infection.  Additionally, the evidence does not reflect any other relevant sinus, nose, throat, larynx, or pharynx conditions related to the Veteran's service-connected chronic rhinitis.  As such, the Board finds the evidence does not demonstrate a disability for which a rating in excess of 10 percent is warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Codes, 6502-6524.     

Again, the Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  In April 2009, the Veteran reported that three to four times per week he woke up unable to breathe and that he experienced constant post nasal drip and occasional tenderness on the right side of his face.  He also reported having to constantly clear his throat, which affected his ability to meet with people at his normal occupation as a VA counselor.  At the April 2012 Board hearing, the Veteran also testified that he had a stuffy nose that ran all of the time and that he could not breathe at night.  He experienced headaches on the front portion of his head and had sometimes stayed home from work as a result of his chronic rhinitis.  On VA examination in January 2013, the Veteran reported nasal drainage that was relatively constant, with increased episodes in winter and increased symptoms at night.  Here, the Board notes the Rating Schedule's focus on the occupational and social impairment caused by a disability and finds the 10 percent disability rating assigned considers the Veteran's reported amount of time lost from work due to his chronic rhinitis.  As such, the Board has based the decision on the Veteran's lay statements as well as the objective medical evidence, which does not reflect findings that support entitlement to a higher disability rating at any time during the appeal period.

For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 10 percent for the Veteran's service-connected chronic rhinitis at any time during the pendency of the appeal.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.97, Diagnostic Code 6522; Gilbert, 1 Vet. App. 49.

Additional Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned inadequate.  The Veteran's major right wrist disability is evaluated as a muscle injury, and his chronic rhinitis is evaluated as a disease of the nose and throat.  Upon review, the Board finds the schedular criteria specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§ 4.73, 4.97, Diagnostic Codes 5308, 6522.  Throughout the pendency of the appeal, the Veteran's major right wrist disability was manifested by pain and subjective reports of weakness.  His chronic rhinitis was manifested by constant post nasal drip and difficulty breathing.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms were not present during the appeal period.  Here, the Board finds the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to a disability rating in excess of 10 percent for grade II tendinopathy within the flexor carpi ulnaris, disruption of the radial collateral ligament, and intrasubstance injury of the scapholunate ligament is denied.

Entitlement to a disability rating in excess of 10 percent for chronic rhinitis is denied.


REMAND

In a July 2014 rating decision, the RO denied entitlement to a disability rating in excess of 40 percent for residuals of surgery, herniated nucleus pulposus; entitlement to a disability rating in excess of 30 percent for impingement, right shoulder; and entitlement to a TDIU.  The record indicates that the Veteran filed a timely Notice of Disagreement with respect to these issues in that same month.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As the record does not reflect that the RO has issued a Statement of the Case in connection with these issues, remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to a disability rating in excess of 40 percent for residuals of surgery, herniated nucleus pulposus; entitlement to a disability rating in excess of 30 percent for impingement, right shoulder; and entitlement to a TDIU.  38 C.F.R. § 19.26.  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


